


Exhibit 10.2
Execution Version
JOINDER AGREEMENT NO. 3
THIS JOINDER AGREEMENT NO. 3, dated as of May 4, 2015 (this “Agreement”), by and
among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (acting through such of its
affiliates or branches as it deems appropriate; in such capacity, the “Funding
Incremental Term Loan Lender”), POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), the GUARANTORS party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, acting pursuant to Section 2.14 of the
Credit Agreement (as defined below).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
29, 2014 (as amended by that certain First Amendment to Credit Agreement, dated
as of May 1, 2014, as supplemented by that certain Joinder Agreement No. 1,
dated as of May 1, 2014, as further supplemented by that certain Joinder
Agreement No. 2, dated as of June 2, 2014 (the “Second Joinder Agreement”), and
as further amended by that certain Second Amendment to Credit Agreement, dated
as of March 6, 2015 (the “Second Amendment”), and as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Borrower,
the Lenders party thereto from time to time, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent;
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request an increase in the existing Revolving Commitments and/or
request new Incremental Term Loan Commitments by entering into one or more
Joinder Agreements with the Incremental Revolving Loan Lenders and/or the
Incremental Term Loan Lenders, as applicable;
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested (1) an Incremental Term Loan Commitment with an Increased Amount Date
which is the MOM Brands Acquisition Closing Date and (2) that the Credit
Agreement be amended to, among other things, provide for an increase in the
existing Series A Incremental Term Loans in an aggregate amount not to exceed
$700,000,000; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, this
Agreement may, without the consent of any other Lenders, effect such amendments
to the Credit Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.14 of the Credit Agreement (including effecting any
amendments that are not adverse to the interests of any Lender that are made to
effectuate changes necessary or appropriate to enable any Incremental Term Loans
that are intended to be fungible with any other Term Loans to be fungible with
such other Term Loans, which shall include any amendments that modify the
aggregate principal amount of scheduled installment payments to the extent such
amendment does not decrease the installment payment an existing Term Lender
would have received prior to giving effect to any such amendment).

1



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
The Funding Incremental Term Loan Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender;
The Funding Incremental Term Loan Lender hereby commits to provide its
Commitment as set forth on Schedule A annexed hereto (the “Incremental Term Loan
Commitment”), on the terms and subject to the conditions set forth below; and
The Administrative Agent is willing to effectuate the amendments to the Credit
Agreement requested by the Borrower as set forth herein, on the terms and
conditions set forth below:
1.
Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in paragraph 2 of this Agreement, on the MOM Brands
Acquisition Closing Date, from and after the date hereof, Paragraph 4(a) of the
Second Joinder Agreement is hereby deleted and replaced in its entirety as
follows:

The Borrower shall make principal payments on the Series A Incremental Term
Loans in installments on the dates and in the amounts set forth below:
(A)
Payment
Date
(B)
Scheduled
Repayment of
Series A Incremental Term
Loans
June 30, 2015
$3,971,293.97
September 30, 2015
$3,971,293.97
December 31, 2015
$3,971,293.97
March 31, 2016
$3,971,293.97


2



--------------------------------------------------------------------------------

 



June 30, 2016
$3,971,293.97
September 30, 2016
$3,971,293.97
December 31, 2016
$3,971,293.97
March 31, 2017
$3,971,293.97
June 30, 2017
$3,971,293.97
September 30, 2017
$3,971,293.97
December 31, 2017
$3,971,293.97
March 31, 2018
$3,971,293.97
June 30, 2018
$3,971,293.97
September 30, 2018
$3,971,293.97
December 31, 2018
$3,971,293.97
March 31, 2019
$3,971,293.97
June 30, 2019
$3,971,293.97
September 30, 2019
$3,971,293.97
December 31, 2019
$3,971,293.97
March 31, 2020
$3,971,293.97
June 30, 2020
$3,971,293.97
September 30, 2020
$3,971,293.97
December 31, 2020
$3,971,293.97
March 31, 2021
$3,971,293.97



2.
Conditions Precedent. Notwithstanding anything to the contrary set forth herein
or in the Credit Agreement, the Increased Amount Date with respect to the
Incremental Term Loan Commitment hereunder shall not occur and no Borrowing
under the Incremental Term Loan Commitment hereunder shall be available to the
Borrower, until the following conditions are satisfied (the date such conditions
are satisfied, the “Mom Brands Acquisition Closing Date”):

(a) The MOM Brands Acquisition shall have been consummated or will be
consummated concurrently with the initial funding of the Series A Incremental
Term Loan with respect to the Incremental Term Loan Commitment hereunder in
accordance with the MOM Brands Acquisition Agreement. No conditions precedent to
the consummation of the MOM Brands Acquisition or other provision of the MOM
Brands Acquisition Agreement shall have been waived, modified, supplemented or
amended (and no consent granted), in a manner materially adverse to the Lead
Arrangers (as defined in the Commitment Letter referred to below, the
“Arrangers”) or the Funding Incremental Term Loan Lender in their respective
capacities as such, in each case, without the prior consent of the Arrangers,
not to be unreasonably withheld or delayed; provided that, without limitation,
any increase or decrease in the MOM Brands Acquisition consideration (other than
working capital adjustments) shall not be deemed to be materially adverse to the
Arrangers or the Funding Incremental Term Loan Lender so long as (i) any
increase is funded by cash on hand or proceeds of an offering of the Borrower’s
equity (the form of which will be reasonably satisfactory to the Arrangers) and
(ii) any decrease is allocated to reduce the Incremental Term Loan Commitment;

3



--------------------------------------------------------------------------------

 

(b) The Arrangers shall have received (i) (A) audited consolidated balance
sheets of the Borrower as at the end of each of the two fiscal years immediately
preceding, and ended more than 60 days prior to, the Increased Amount Date, and
related statements of operations, comprehensive income (loss), stockholders’
equity and cash flows of the Borrower for each of the three fiscal years
immediately preceding, and ended more than 60 days prior to, the Increased
Amount Date and (B) audited consolidated balance sheets of the Mom Brands
Business as at the end of each of the two fiscal years immediately preceding,
and ended more than 90 days prior to, the Increased Amount Date, and related
statements of income, stockholders’ equity and cash flows of the Mom Brands
Business for each of the three fiscal years immediately preceding, and ended
more than 90 days prior to, the Increased Amount Date; (ii) (A) an unaudited
consolidated balance sheet of the Borrower as at the end of, and related
statements of operations, comprehensive income (loss) and cash flows of the
Borrower for, each fiscal quarter (and the corresponding quarter in the prior
fiscal year), other than the fourth quarter of the Borrower’s fiscal year,
subsequent to the date of the most recent audited financial statements of the
Borrower and ended more than 40 days prior to the Increased Amount Date and (B)
an unaudited consolidated balance sheet of the Mom Brands Business as at the end
of, and related statements of income and cash flows of the Mom Brands Business
for, each fiscal quarter (and, in the case of the statement of income and cash
flows, the corresponding quarter in the prior fiscal year), other than the
fourth quarter of the Mom Brands Business’ fiscal year, subsequent to the date
of the most recent audited financial statements of the Mom Brands Business and
ended more than 40 days prior to the Increased Amount Date; and (iii) customary
pro forma financial information of the Borrower that will be no more extensive
in terms of presentation than the information included in the Borrower’s
prospectus supplement dated January 28, 2015;
(c) All costs, fees, expenses (including, without limitation, reasonable and
invoiced out-of-pocket legal fees and expenses, title premiums, survey charges
and recording taxes and fees) and other compensation contemplated by that
certain Commitment Letter, dated as of January 25, 2015 (as amended, restated,
supplemented or otherwise modified from time to time the “Commitment Letter”),
and that certain Fee Letter, dated as of January 25, 2015, in each case payable
to the Commitment Parties (as defined in the Commitment Letter), the Arrangers,
the Administrative Agent and the Funding Incremental Term Loan Lender on the
Increased Amount Date and invoiced prior to such date shall, upon the initial
borrowing of the Series A Incremental Term Loans in respect of the Incremental
Term Loan Commitments hereunder, have been, or will be substantially
simultaneously, paid (which amounts may be offset against the proceeds of such
Series A Incremental Term Loans);

4



--------------------------------------------------------------------------------

 

(d) All third-party indebtedness of the MOM Brands Business for borrowed money
(or guarantees thereof) existing and outstanding as of the Increased Amount Date
shall, upon the borrowing of the Series A Incremental Term Loans in respect of
the Incremental Term Loan Commitments hereunder, have been, or will be
substantially simultaneously, repaid, redeemed, defeased or otherwise
discharged, and any liens securing such indebtedness released (other than (i)
certain existing letters of credit outstanding under that certain Amended and
Restated Credit Agreement among the MOM Brands Business, Mom Brands Sales, LLC,
Wells Fargo Bank, National Association, as administrative agent, and the lenders
thereto from time to time, dated June 21, 2011, as amended, that, on the
Increased Amount Date, will be grandfathered (if permitted under the Credit
Agreement) into, or backstopped by letters of credit issued under, the Credit
Agreement or cash collateralized in a manner satisfactory to the issuing banks
thereof and (ii) any indebtedness for borrowed money (or guarantees thereof)
that the Arrangers and the Borrower mutually agree may remain existing and
outstanding as of the Increased Amount Date);
(e) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf”, “tif” or similar electronic format (followed
promptly by originals) unless otherwise specified:
(i) an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, and (B)
local or other counsel in each of the jurisdictions listed on Schedule B hereto,
in each case as reasonably requested by the Administrative Agent, in the case of
each of clauses (A) and (B), in form and substance reasonably satisfactory to
the Administrative Agent;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates, each properly executed by Responsible Officers of
each Loan Party, as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the Second Amendment;
(iii) a solvency certificate properly executed by the Chief Financial Officer of
the Borrower substantially in the form of Exhibit A hereto, certifying the
Borrower and its Subsidiaries are, on a consolidated basis after giving effect
to the MOM Brands Acquisition and the transactions contemplated hereby, Solvent;
(iv) a Committed Loan Notice in respect of the Series A Incremental Term Loans
in respect of the Incremental Term Loan Commitments provided hereunder that is
properly executed by a Responsible Officer of the Borrower and delivered in
accordance with Section 2.02 of the Credit Agreement;
(v) a certificate from the Borrower’s insurance broker or other evidence
reasonably satisfactory to the Administrative Agent that all insurance required
to be maintained pursuant to Section 6.06 of the Credit Agreement is in full
force and effect, together with endorsements naming the Administrative Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 6.06 of the Credit Agreement;
and

5



--------------------------------------------------------------------------------

 

(vi) a certificate attesting to the compliance with clauses (a), (d), (f), (g)
and (h) of this Section 2 on the Increased Amount Date properly executed by a
Responsible Officer of the Borrower;
(f) The representations and warranties of the Borrower and each other Loan Party
contained in Sections 5.01(a), 5.01(b), 5.02(a), 5.02(b)(i), 5.14, 5.19, 5.20,
5.21, 5.22 (other than the first sentence thereof) and 5.23 of the Credit
Agreement will be true and correct in all material respects (except that any
such representation qualified by materiality or material adverse effect will be
true and correct in all respects);    
(g) The representations and warranties made by or with respect to the MOM Brands
Business in the MOM Brands Acquisition Agreement that are material to the
interests of the Arrangers or the Funding Incremental Term Loan Lender, in their
capacities as such, shall be true and correct in all material respects only to
the extent that the Borrower (or any of its affiliates) has the right to
terminate its obligations under the MOM Brands Acquisition Agreement or to
decline to consummate the MOM Brands Acquisition (in each case, in accordance
with the terms of the MOM Brands Acquisition Agreement) as a result of a breach
of such representation or warranty;
(h) There has not been any Event (as defined below) that, individually or in the
aggregate with all other Events, has had a Mom Brands Business Material Adverse
Effect.
As used in this clause (h), the term “MOM Brands Business Material Adverse
Effect” means any Event that, individually or in the aggregate together with all
other Events, has had, or would reasonably be expected to have, a material
adverse effect on the assets, liabilities, business, results of operations or
condition (financial or otherwise) of the MOM Brands Business and the MOM Brands
Business Subsidiaries (taken as a whole), other than any Event or Events to the
extent resulting from one or more of the following: (a) any event or condition
generally affecting any of the industries in which the MOM Brands Business and
the MOM Brands Business Subsidiaries operate, the United States economy as a
whole or any foreign economy as a whole in any location where, or with respect
to which, the MOM Brands Companies have material operations; (b) any national or
international political or social event or condition, including the engagement
in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack; (c) the
existence, occurrence or continuation of any earthquakes, floods, hurricanes,
tropical storms, fires or other natural disasters or any national, international
or regional calamity; (d) any change in financial, banking or securities markets
(including any disruption thereof or any decline in the price of any security or
any market index); (e) compliance with any term of, or the taking of any action
required by, the MOM Brands Acquisition Agreement (other than the requirement to
operate the MOM Brands Companies in the Ordinary Course of Business); (f) any
change in GAAP or other accounting requirement or principle or any change in
Applicable Law or the interpretation thereof; (g) any action required to be
taken under any Applicable Law; (h) any failure by the MOM Brands Business to
meet projections, guidance, milestones, forecasts or financial or operating
predictions or measures (it being agreed that the facts and circumstances giving
rise to any of the foregoing events or failures, unless expressly excluded by
another clause of this definition, may constitute or may be taken into account
in determining whether a MOM Brands Business Material Adverse Effect has
occurred); or (i) the reaction (including subsequent actions) to the
announcement of the Acquisition and any transactions contemplated by the MOM
Brands Acquisition Agreement of any Person not a Party to the MOM Brands
Acquisition Agreement; provided, however, that any Event or Events set forth in
the foregoing clauses (a), (b), (c), (d), (f), (g), or (h) may be taken into
account in determining whether there has been a MOM Brands Business Material
Adverse Effect, to the extent such Event or Events have, or are reasonably
expected to have, a disproportionate adverse effect on the assets, liabilities,
business, results of operations or condition (financial or otherwise) of the MOM
Brands Business and the MOM Brands Business Subsidiaries (taken as a whole)
relative to other Persons operating in the same industry as the MOM Brands
Companies.
    

6



--------------------------------------------------------------------------------

 

As used in the foregoing definition of MOM Brands Business Material Adverse
Effect (and in the definitions in this clause (h)):
(i)
“MOM Brands Business Subsidiaries” means MOM Brands Enterprises, LLC, MOM Brands
Sales, LLC, MOM Brands DISC, Inc. and MOM Brands de México, S. de R.L. de C.V.;

(ii)
“MOM Brands Companies” means the MOM Brands Business and each MOM Brands
Business Subsidiary;

(iii)
“Applicable Law” means any applicable provision of any constitution, treaty,
statute, law, rule, regulation, ordinance or code enacted, adopted, issued or
promulgated by any Governmental Authority;

(iv)
“Event” means any event, change, effect, development, occurrence, circumstance,
condition, matter or state of facts, whether known or unknown;

(v)
“Governmental Authority” means any: (a) nation, state, county, city, district or
other similar jurisdiction; (b) federal, state, local or foreign government; (c)
governmental or quasi-governmental authority (including any governmental agency,
branch, commission, bureau, instrumentality, department, official, entity, court
or tribunal); or (d) body or other Person entitled by Applicable Law to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power;

(vi)
“Ordinary Course of Business” means any action (which includes, for this
definition, any failure to take action), condition, circumstance or status of or
regarding a Person that is consistent with the past practices of such Person and
is taken or exists in the ordinary course of the normal operations of such
Person;


7



--------------------------------------------------------------------------------

 

(vii)
“Party” means any one of the Company, the MOM Brands Business, the MOM Brands
Merger Sub or the Sellers’ Representative (as defined in the MOM Brands
Acquisition Agreement); and

(viii)
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trustee or trust, joint venture,
unincorporated organization or any other business entity or association or any
Governmental Authority; and

(i) The Borrower shall have delivered to the Administrative Agent at least three
business days prior to the Increased Amount Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested at least ten days prior to the
Increased Amount Date.
3.
Applicable Rate. The Applicable Rate for the Series A Incremental Term Loans
shall mean, as of any date of determination, 2.00% per annum for any Base Rate
Loans that are Series A Incremental Term Loans and 3.00% per annum for
Eurodollar Rate Loans that are Series A Incremental Term Loans.

Notwithstanding anything herein or in the Credit Agreement to the contrary, at
no time will the Eurodollar Rate in respect of the Series A Incremental Term
Loans be deemed to be less than 0.75% per annum.
4.
Principal Payments. The Borrower shall repay the Series A Incremental Term Loans
in full on the Series A Incremental Term Loan Maturity Date, which date is June
2, 2021.

5.
Voluntary and Mandatory Prepayments.

(a) Scheduled installments of principal of the Series A Incremental Term Loans
set forth in paragraph 1 above shall be reduced in connection with any voluntary
or mandatory prepayments and repayments of the Series A Incremental Term Loans
in accordance with Sections 2.05, 2.06 and 2.07 of the Credit Agreement and
clause (b) of this paragraph 5, respectively; provided that the Series A
Incremental Term Loans and all other amounts under the Credit Agreement with
respect to the Series A Incremental Term Loans shall be paid in full no later
than the Series A Incremental Term Loan Maturity Date.
(b) Prepayments made pursuant to Section 2.05(b)(i) of the Credit Agreement
shall be applied as set forth in clauses (ii) and (iv) of Section 2.05(b) of the
Credit Agreement, with such prepayments of the Series A Incremental Term Loans
being allocated to the next four principal repayment installments thereof in
direct order of maturity and, thereafter, on a pro rata basis to the remaining
principal installments thereof and the repayment at the final maturity thereof.
6.
Prepayment Fees. The Borrower agrees to pay to each Lender that has Series A
Incremental Term Loans, including for the avoidance of doubt, each Lender that
has Series A Incremental Term Loans that were funded on the Pending Acquisition
Closing Date (each, a “Series A Incremental Term Loan Lender” and, collectively,
the “Series A Incremental Term Loan Lenders”) the following prepayment fees, if
any:


8



--------------------------------------------------------------------------------

 

If on or before the date that is six months after the Increased Amount Date,
there occurs any (i) prepayment or repayment of Series A Incremental Term Loans
with the proceeds of, or any conversion of such Series A Incremental Term Loans
into, any new debt financing or any replacement debt financing, in either case,
bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Series A Incremental Term Loans (as such
comparative rates are determined by the Administrative Agent) and (ii) any
amendment to the Credit Agreement that, directly or indirectly, reduces the
“effective” interest rate applicable to the Series A Incremental Term Loans (in
each case, with original issue discount and upfront fees, which shall be deemed
to constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity) (any such transaction or event
described in (i) or (ii) above, a “Repricing Event”), then, simultaneously with
the consummation of such Repricing Event, the Borrower shall pay to each Series
A Incremental Term Loan Lender that refuses to consent to such amendment (which
shall include each Series A Incremental Term Loan Lender that refuses to consent
to an amendment if such Series A Incremental Term Loan Lender is required to
make a mandatory assignment pursuant to Section 10.13 of the Credit Agreement in
connection therewith) a fee (the “Repricing Fee”) in an amount equal to 1.00% of
the aggregate principal amount of the Series A Incremental Term Loans so
repriced or refinanced in such Repricing Event (such Repricing Fee to be
allocated among the Series A Incremental Term Loan Lenders pro rata in
accordance with the aggregate amount of Series A Incremental Term Loans of each
such Series A Incremental Term Loan Lender so repriced or refinanced).
7.
Other Fees.

(a)
The Borrower agrees to pay to the Administrative Agent, for the account of the
Funding Incremental Term Loan Lender as of the Increased Amount Date, as fee
compensation for the Funding Incremental Term Loan Lender’s Incremental Term
Loan Commitment hereunder, an amount equal to 0.50% of the aggregate amount of
the Funding Incremental Term Loan Lender’s Incremental Term Loan Commitment,
payable to the Funding Incremental Term Loan Lender out of the proceeds of any
Loans as and when funded on the date hereof in respect of the Funding
Incremental Term Loan Lender’s Incremental Term Loan Commitment hereunder.

(b)
The Borrower agrees to pay to the Administrative Agent, for the account of the
Funding Incremental Term Loan Lender as of the Increased Amount Date, a ticking
fee (the “Ticking Fee”) accruing from (x) April 22, 2015 to the earliest of (1)
May 22, 2015, (2) the MOM Brands Acquisition Closing Date and (3) the
abandonment of the MOM Brands Acquisition or the termination of the MOM Brands
Acquisition Agreement, in an amount equal to 1.50% (computed on the basis of the
actual number of days elapsed over a 360-day year) of the Funding Incremental
Term Loan Lender’s Incremental Term Loan Commitment as of the Increased Amount
Date and (y) May 23, 2015 to the earlier of (1) the MOM Brands Acquisition
Closing Date and (2) the abandonment of the MOM Brands Acquisition or the
termination of the MOM Brands Acquisition Agreement, in an amount equal to 3.00%
(computed on the basis of the actual number of days elapsed over a 360-day year)
of the Funding Incremental Term Loan Lender’s Incremental Term Loan Commitment
as of the Increased Amount Date The Ticking Fee shall be due and payable in cash
on the earlier of (1) the MOM Brands Acquisition Closing Date and (2) the
abandonment of the MOM Brands Acquisition or the termination of the MOM Brands
Acquisition Agreement, whether or not the MOM Brands Acquisition is consummated
or the Series A Incremental Term Loans pursuant to the Funding Incremental Term
Loan Lender’s Incremental Term Loan Commitment are funded.




9



--------------------------------------------------------------------------------

 

8.
Credit Agreement Governs. Except as set forth in this Agreement, the Series A
Incremental Term Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

9.
Eligible Assignee. By its execution of this Agreement, the Funding Incremental
Term Loan Lender represents and warrants that it is an Eligible Assignee.

10.
Consents. For purposes of Section 10.06(b) of the Credit Agreement, the Borrower
hereby consents to any assignee of the Funding Incremental Term Loan Lender or
any of its Affiliates becoming a Series A Incremental Term Loan Lender in
connection with the initial syndication of the Series A Incremental Term Loans
to the extent the inclusion of such assignee in the syndicate had been disclosed
to and agreed to by the Borrower prior to the Increased Amount Date.

11.
Notice. For purposes of the Credit Agreement, the initial notice address of the
Funding Incremental Term Loan Lender shall be as set forth below its signature
below.

12.
Foreign Lenders. For each Funding Incremental Term Loan Lender that is a Foreign
Lender, delivered herewith to Administrative Agent are such forms, certificates
or other evidence with respect to United States federal income tax withholding
matters as such Funding Incremental Term Loan Lender may be required to deliver
to Administrative Agent pursuant to Section 3.01(e) of the Credit Agreement.    

13.
Recordation of the Series A Incremental Term Loans. Upon execution and delivery
hereof, the Administrative Agent will record the Series A Incremental Term Loans
made by the Funding Incremental Term Loan Lender in the Register.

14.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

15.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.


10



--------------------------------------------------------------------------------

 

16.
Governing Law; Jurisdiction; Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR TO THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
THE PROVISIONS OF SECTIONS 10.14(B), (C) AND (D), 10.15, 10.16 AND 10.18 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.
17.
Loan Document. This Agreement shall constitute a Loan Document under the terms
of the Credit Agreement.

18.
Reaffirmation. The Borrower and each Guarantor hereby (a) acknowledges that it
has reviewed the terms and provisions of the Credit Agreement and this Agreement
and (b) reaffirms, as applicable, its guarantees, pledges, grants of security
interests and other obligations under and subject to the terms of each of the
Loan Documents to which it is party and agrees that, notwithstanding the
effectiveness of this Agreement or any of the transactions contemplated hereby,
such guarantees, pledges, grants of security interests and other obligations,
and the terms of each of the Loan Documents to which it is a party, as modified
or supplemented in connection with the Credit Agreement and this Agreement and
the transactions contemplated hereby, are not impaired or affected in any manner
whatsoever and shall continue to be in full force and effect and shall continue
to secure all the Obligations.

The Borrower and each Guarantor acknowledges and agrees that each Loan Document
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Agreement.
Nothing in this Agreement shall (i) constitute any waiver of any provisions of
the Credit Agreement or any other Loan Document unless expressly set forth
herein or (ii) be deemed to require the consent of any Guarantor to any future
amendments to or waivers of the Credit Agreement or any other Loan Document, in
whole or part.
19.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.


11



--------------------------------------------------------------------------------

 

20.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission (e.g., in “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

21.
USA PATRIOT Act. Each of the Funding Incremental Term Loan Lender and the
Administrative Agent (for itself and not on behalf of the Funding Incremental
Term Loan Lender) hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow the Funding Incremental Term Loan Lender or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Act. The Borrower shall, and shall cause each Guarantor to, promptly following a
request by the Administrative Agent or the Funding Incremental Term Loan Lender,
provide all documentation and other information that each of the Administrative
Agent or the Funding Incremental Term Loan Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

[Remainder of page intentionally left blank]



12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
 
Funding Incremental Term Loan Lender:
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
By:
/s/ Christopher Day
 
Name:
Christopher Day
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ Karim Rahimtoola
 
Name:
Karim Rahimtoola
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Notice Address:
 
 
 
18664693871@docs.Idsprod.com
 
 
 
7033 Louis Stephens Drive
 
P.O. Box 110047
 
Research Triangle Park 27709 NC
 
United States
 
 
 
Attention: Tedrick Kelly
 
Telephone: 919-994-6087
 
Facsimile: 1-866-469-3871






[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



 
Borrower:
 
 
 
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: SVP, General Counsel and Administration,
Corporate Secretary
 
 
 
 
 
 
 
Guarantors:
 
 
 
 
AGRICORE UNITED HOLDINGS INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
AMERICAN BLANCHING COMPANY
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
ATTUNE FOODS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 




[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



 
CASA TRUCKING, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
CRYSTAL FARMS REFRIGERATED DISTRIBUTION COMPANY
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
CUSTOM NUTRICEUTICAL LABORATORIES, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
DAKOTA GROWERS PASTA COMPANY, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
DNA DREAMFIELDS COMPANY, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
DYMATIZE ENTERPRISES, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 




[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



 
DYMATIZE HOLDINGS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
FARM FRESH FOODS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
GB ACQUISITION USA, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
GOLDEN ACQUISITION SUB, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
GOLDEN BOY NUT CORPORATION
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
GOLDEN BOY PORTALES, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 




[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



 
GOLDEN NUT COMPANY (USA) INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
M.G. WALDBAUM COMPANY
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
MFI FOOD ASIA, LLC
 
 
 
 
By:
/s/ Carolyn V. Wolski
 
 
Name: Carolyn V. Wolski
 
 
Title: VP, General Counsel, Secretary
 
 
 
 
 
 
 
MFI HOLDING CORPORATION
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 




[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



 
MFI INTERNATIONAL, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
MICHAEL FOODS GROUP, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
MICHAEL FOODS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
MICHAEL FOODS OF DELAWARE, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
NORTHERN STAR CO.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
NUTS DISTRIBUTOR OF AMERICA INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 




[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



 
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary
 
 
 
 
 
 
 
POST ACQUISITION SUB IV, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
POST FOODS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
PREMIER NUTRITION CORPORATION
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
PRIMO PIATTO, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
SUPREME PROTEIN, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 




[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



 
TA/DEI-A ACQUISITION CORP.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
TA/DEI-B1 ACQUISITION CORP.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
TA/DEI-B2 ACQUISITION CORP.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
TA/DEI-B3 ACQUISITION CORP.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 




[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 



Consented to by:
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as Administrative Agent
 
 
 
 
 
 
By:
/s/ Daniel R. Van Aken
 
 
Name: Daniel R. Van Aken
 
 
Title: Director
 








[Signature Page to Joinder Agreement No. 3]





--------------------------------------------------------------------------------

 

SCHEDULE A
TO JOINDER AGREEMENT NO. 3


Name of Lender
Type of Commitment
Amount
Credit Suisse AG, Cayman Islands Branch
Incremental Term Loan Commitment
$700,000,000
 
 
Total: $700,000,000




[Schedule A to Joinder Agreement No. 3]



--------------------------------------------------------------------------------

 

SCHEDULE B
JURISDICTIONS


Georgia
Minnesota
Nebraska
Nevada
New York
North Dakota
Ohio
Washington





[Schedule B to Joinder Agreement No. 3]



--------------------------------------------------------------------------------

 

EXHIBIT A
TO JOINDER AGREEMENT NO. 3
Form of Solvency Certificate


[Date]


This Solvency Certificate (this “Certificate”) is delivered by POST HOLDINGS,
INC., a Missouri corporation (the “Borrower”), in connection with that certain
Credit Agreement dated as of [Date] (the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto and [_____], as
Administrative Agent. Each capitalized term used but not defined herein shall
have the meaning assigned to it in the Credit Agreement.
Pursuant to Section [__] of the Credit Agreement, the Borrower hereby certifies
that, after giving effect to the Transactions, on the date hereof:
(a)    The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.
(b)    The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.
(c)    The Borrower and its Subsidiaries, on a consolidated basis, do not intend
to incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.
(d)    The Borrower and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction for which their property would constitute
an unreasonably small capital.
(e)    The Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.


[Signature Page Follows]

[Exhibit A to Joinder Agreement No. 3]



--------------------------------------------------------------------------------

 



 
POST HOLDINGS, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title: Chief Financial Officer






[Signature Page to Exhibit A to Joinder Agreement No. 3]

